DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, with the exception of the lined through items which were not produced by the applicant. 

Drawings
The drawings are objected to because the references AC, CA, BC, CB, BA, TC, CT, TA, AT, TB, AND BT are not identified in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because “line actuator” is an apparent typo of “linear actuator” (paragraph [0010]), the reference numerals “400” and “402” are not present in the drawings (paragraph [0022]), and the term “illustrates” is an apparent typo of “illustrated” (paragraph [0022]).  Correction is required.  

Claim Objections
Claims 1, 3, 10, 15, 17, and 20 are objected to because of the following informalities: “liner” appears to be a typo of “linear,” and linear has been assumed by the examiner (claims 3, 15, 20), “solenoid operated valve solenoid operated valve” is an apparent typo of “solenoid operated valve (SOV)” (claim 1), and “solenoid operated valve (solenoid operated valve)” is an apparent typo of “solenoid operated valve (SOV)” (claims 10 and 17).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grudzinski (US5358035).
Claim 9  Grudzinski discloses a system comprising: a production tubing disposed in a wellbore [Figs. 1-3; col. 3, lines 4-7]; one or more production tubing valves connected to the production tubing [abstract]; and an actuation module [control cartridge 1] connected to each of the one or more production tubing valves [abstract; col. 4, lines 30-52].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El Mallawany et al. (US20180051534) [El Mallawany], in view of Grudzinski (US5358035).
Claim 1  El Mallawany discloses an electrical control and sensing system 300 for actuating production tubing valves 122 [Figs. 1-5; abstract; para. 0018-0022] comprising: 
a solenoid operated valve (SOV) 208,308 [Figs. 2-5; para. 0023]; 
a diode 314 [Figs. 3-5; para. 0024]; 
a silicon bilateral voltage triggered switch thyristor (SIDAC) 310 [para. 0024,0025] electrically connected to the solenoid operated valve 308; and 
an output 202,203,206,210,122 connected to the solenoid operated valve [Fig. 2; para. 0018,0019].
El Mallawany otherwise discloses all the limitations of this claim, but does not explicitly disclose that the SOV, SIDAC, and diode are within a housing, such that the housed components perform as an actuation module.
Grudzinski discloses actuating/controlling a downhole valve using a control cartridge 1 having an SOV 27,28,29,30,31 and its associated electronic control system 9 positioned within a housing 3, with an output/rod 16 for valve operation [Figs. 1-3; col. 3, line 4 – col. 4, line 10].

Claim 2  El Mallawany, as modified with respect to claim 1, discloses that the output is controlled by the solenoid operated valve [as discussed at claim 1; Fig. 2; para. 0018,0019].
Claim 3  El Mallawany, as modified with respect to claim 2, discloses that the output is a linear actuator Grudzinski 16 [as discussed at claim 1].
Claim 5  El Mallawany, as modified with respect to claim 1, discloses that the actuation module is connected to a production tubing valve 122 [as discussed at claim 1].
Claim 6  El Mallawany, as modified with respect to claim 1, discloses that the output is connected to a production tubing valve 122 [as discussed at claim 1].
Claim 7  El Mallawany, as modified with respect to claim 1, discloses that the silicon bilateral voltage triggered switch thyristor allows electric current to only flow to the solenoid operated valve [as shown by the direction of the diode 314 in Figs. 3,4].
Claim 8  El Mallawany, as modified with respect to claim 1, discloses that the silicon bilateral voltage triggered switch thyristor allows electric current to only flow away from the solenoid operated valve [as shown by the direction of the diode 314 in Fig. 5].
Claim 9  As discussed with respect to claim 1, El Mallawany discloses a valve control system [para. 0017] comprising: a production tubing disposed in a wellbore; one or more production tubing valves 122 connected to the production tubing; and apparatus and methods whereby such valves are actuated [e.g., using the SOVs, diodes, and SIDACs discussed at claim 1 and described below].
El Mallawany further discloses a solenoid operated valve (SOV) 208,308 [Figs. 2-5; para. 0023]; 
a diode 314 [Figs. 3-5; para. 0024]; 
a silicon bilateral voltage triggered switch thyristor (SIDAC) 310 [para. 0024,0025] electrically connected to the solenoid operated valve 308; and 
an output 202,203,206,210,122 connected to the solenoid operated valve [Fig. 2; para. 0018,0019].
El Mallawany otherwise discloses all the limitations of this claim, but does not explicitly disclose an actuation module connected to each of the one or more production tubing valves.
Grudzinski discloses actuating/controlling a downhole valve using a control cartridge 1 having an SOV 27,28,29,30,31 and its associated electronic control system 9 positioned within a housing 3, with an output/rod 16 for valve operation [Figs. 1-3; col. 3, line 4 – col. 4, line 10]
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of El Mallawany to modularize the actuation components, e.g., the SOV and its associated electronics (at least the SIDAC and the diode), into a housing for actuating downhole devices, and, optionally, choosing as the output, e.g., the Grudzinski rod type of output, as analogously disclosed by Grudzinski.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the 
Claim 10  El Mallawany, as modified with respect to claim 9, discloses that the actuation module comprises: a housing; a solenoid operated valve (SOV) disposed in the housing; a diode; a silicon bilateral voltage triggered switch thyristor (SIDAC) disposed in the housing and electrically connected to the solenoid operated valve; and an output connected to the solenoid operated valve [as discussed at claim 9].
Claim 11  El Mallawany, as modified with respect to claim 10, discloses that the silicon bilateral voltage triggered switch thyristor allows electric current to only flow to the solenoid operated valve [as shown by the direction of the diode 314 in Figs. 3,4].
Claim 12  El Mallawany, as modified with respect to claim 10, discloses that the silicon bilateral voltage triggered switch thyristor allows electric current to only flow away from the solenoid operated valve [as shown by the direction of the diode 314 in Fig. 5].
Claim 13  El Mallawany, as modified with respect to claim 9, discloses a valve control system connected to the actuation module by one or more electrical lines 302a,302b [para. 0023] and the valve control system is configured to control the actuation module [as discussed at claim 9].
Claim 15  El Mallawany, as modified with respect to claim 9, discloses that the output is a linear actuator Grudzinski 16 [as discussed at claim 9] or an electric motor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El Mallawany, in view of Grudzinski, and further in view of Nelson et al. (US3509910) [Nelson] and Rawson et  al. (US6253843) [Rawson].
Claim 4  El Mallawany, as modified with respect to claim 2, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the output is an electric motor.  
Nelson discloses, generally, that an SOV 198 can be used to activate an electric motor 192, which in turn operates downhole equipment [e.g., a pump 188; Fig. 1; col. 7, lines 10-16].
Rawson discloses a downhole valve actuated by an electric motor 36 [Figs. 2A,2B; abstract; col. 4, lines 15-42].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of El Mallawany, as modified, such that the SOVs’ output was to energize/activate an electric motor, such that the electric motor then activated downhole equipment, e.g., a valve, as disclosed by Nelson and Rawson.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that an additional type of valve could, optionally, be used.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over El Mallawany, in view of Grudzinski, and further in view of Smithson et al. (US200110210609) [Smithson].
Claim 14 El Mallawany, as modified with respect to claim 13, otherwise discloses all the limitations of this claim, but does not explicitly disclose connecting an information handling system to the valve control system.
Smithson discloses a system for selectively actuating multiple load devices, e.g., well tools and valves [Figs. 2-7; abstract; para. 0040], using independently controlled switches with control provided by a surface multiplexing controller, including a programmable logic controller [para. 0046,0068] and also utilizing data and commands to and from the surface [para. 0060].

Claim 16  As discussed with respect to claim 1, El Mallawany discloses a method comprising: actuating a production tubing valve; actuating the production tubing valve using a valve control system 124  [Fig. 1; para. 0017]; selectively and individually controlling any number of the valves while also providing downhole sensing means [para. 0013]; controlling the actuation with the valve control system [para. 0013]; and activating the production tubing valve.
El Mallawany further discloses a solenoid operated valve (SOV) 208,308 [Figs. 2-5; para. 0023]; 
a diode 314 [Figs. 3-5; para. 0024]; 
a silicon bilateral voltage triggered switch thyristor (SIDAC) 310 [para. 0024,0025] electrically connected to the solenoid operated valve 308; and 
an output 202,203,206,210,122 connected to the solenoid operated valve [Fig. 2; para. 0018,0019].
El Mallawany otherwise discloses all the limitations of this claim, but does not explicitly disclose an actuation module connected to a production tubing valves, the actuation module 
Grudzinski discloses actuating/controlling a downhole valve using a control cartridge 1 having an SOV 27,28,29,30,31 and its associated electronic control system 9 positioned within a housing 3, with an output/rod 16 for valve operation [Figs. 1-3; col. 3, line 4 – col. 4, line 10].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of El Mallawany to modularize the actuation components, e.g., the SOV and its associated electronics (at least the SIDAC and the diode), into a housing for actuating downhole devices, and, optionally, choosing as the output, e.g., the Grudzinski rod type of output, as analogously disclosed by Grudzinski.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a well-known manner for implementing and positioning an SOV and its associated electronics for actuating downhole production tubing valves would be in place.
El Mallawany, as modified, does not explicitly disclose connecting an information handling system to the valve control system.
Smithson discloses a system for selectively actuating multiple load devices, e.g., well tools and valves [Figs. 2-7; abstract; para. 0040], using independently controlled switches with control provided by a surface multiplexing controller, including a programmable logic controller [para. 0046,0068] and also utilizing data and commands to and from the surface [para. 0060].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of El Mallawany, as modified, to utilize an information handling system for the implementation of its control and sensing system, as disclosed by Smithson.  One of ordinary skill in the art would 
Claim 17  El Mallawany, as modified with respect to claim 9, discloses that the actuation module comprises: a housing; a solenoid operated valve (SOV) disposed in the housing; a diode; a silicon bilateral voltage triggered switch thyristor (SIDAC) disposed in the housing and electrically connected to the solenoid operated valve; and an output connected to the solenoid operated valve [as discussed at claim 16].
Claim 18  El Mallawany, as modified with respect to claim 17, discloses that the silicon bilateral voltage triggered switch thyristor allows electric current to only flow to the solenoid operated valve [as shown by the direction of the diode 314 in Figs. 3,4].
Claim 19  El Mallawany, as modified with respect to claim 17, discloses that the silicon bilateral voltage triggered switch thyristor allows electric current to only flow away from the solenoid operated valve [as shown by the direction of the diode 314 in Fig. 5].
Claim 20  El Mallawany, as modified with respect to claim 17, discloses that the output is a linear actuator Grudzinski 16 [as discussed at claim 9] or an electric motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  El Mallawany (US20180016865) discloses an electrical system and method for selective control of downhole devices with circuitry including a diode, an SIDAC, and an SOV.  Prost et al. (US20180119522) discloses multi-mode control modules, with SOVs therein, for controlling downhole valves.  Powell et al. (US20120067593) discloses multi-mode control modules, with SOVs therein, for Foley et al. (US3215902) discloses an actuation module having a diode and a solenoid valve in a housing.  Shaw (US20110309678) discloses controlling multiple valves using a SIDAC within a control module for each valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676